Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-1998

Deane v. Pocono Med Ctr
Precedential or Non-Precedential:

Docket 96-7174




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Deane v. Pocono Med Ctr" (1998). 1998 Decisions. Paper 82.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/82


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 17, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-7174

STACY L. DEANE,
       Appellant

v.

POCONO MEDICAL CENTER

Appeal from the United States District Court
for the Middle District of Pennsylvania
(D.C. Civ. Action No. 94-1139)

Argued: January 31, 1997

Before: BECKER and ROTH, Circuit Judges,
and BARRY, District Judge.*

Reargued En Banc: January 29, 1998

Before: SLOVITER, Chief Judge, BECKER,** STAPLETON,
MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
ALITO, ROTH, LEWIS,*** McKEE, and RENDELL,
Circuit Judges.



_________________________________________________________________

* Honorable Maryanne Trump Barry, United States District Judge for
the District of New Jersey, sitting by designation.

** Honorable Edward R. Becker, United States Circuit Judge for the
Third Circuit, assumed Chief Judge status on February 1, 1998.

*** Judge Lewis heard argument in this matter but was unable to clear
the opinion due to illness.
ORDER AMENDING OPINION

The opinion filed in the above case on April 15, 1998 is
hereby amended as follows:

On page 3, first full paragraph, line 10 should read:

Accordingly, the judgment of the district court will be
reversed and the case remanded for further proceedings.

       BY THE COURT:

       /s/ Edward R. Becker
       Chief Circuit Judge

DATED: April 17, 1998

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2